Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sanker (US 2011/0208279) in view of DeMarie (US 2017/0020767) in further view of Bidhendi (US 2019/0274454).  
Regarding Claim 1, Sanker disclose a sleep mask (Figures 1-5), comprising: a sleep mask cover (2) comprising: a front cover component (4); a rear cover component (9); and an opening (10); and a weighted component (8) that is removably inserted into the opening of the sleep mask cover (Figures 3 & 4) and configured to be placed between the front cover component and the rear cover component (Figures 3 & 4), the weighted component comprising: a forward panel (Figure 8, Para. 46), a rear panel (Figure 8, Para. 46), a compartment having weighted material placed within the compartments (Figures 1-3, Para. 46). Sanker does not specifically disclose the weighted component is composed of a thermally resistant material. However, DeMarie discloses a weighted component (Para. 47) made from various materials (Para. 47) which include thermally resistant material inasmuch is understood by the examiner. It would have been obvious to one or ordinary skill in the art to modify the material of Sanker to be a thermally resistant material, as taught by DeMarie, in order have the material which can simulate trigger points. Sanker does not specifically disclose wherein a plurality of separate banded compartments each of the plurality of banded compartments being separated internally of the weighted material, each of the plurality of separate banded compartments disposed between the forward panel and rear panel; a plurality of dividers to separate each other plurality of separate banded compartments. However, DeMarie discloses a plurality of separate banded compartments (compartments, see annotated Figure 2 below, inasmuch as applicant has defined banded, the compartments are banded in that they are striped/rectangular/square shaped) each of the plurality of banded compartments being separated internally of the weighted material (Para. 47) each of the plurality of separate banded compartments disposed between the forward panel and rear panel (compartments, see annotated Figure 2 below); a plurality of dividers (dividers, see annotated Figure 2 below) to separate each other plurality of separate banded compartments. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the separate compartments and dividers, as taught by DeMarie, in order to separate the weighted compartments for the purpose to stimulating particular pressure points. The combination of Sanker and DeMarie do not specifically disclose a plurality of dividers to separate each of the plurality of separate banded compartments so that the weighted material is distributed within each of the banded compartments; the plurality of dividers comprise stitches provided between the forward panel and rear panel of the weighted material, wherein the banded compartments each extend along a length of the weighted component and wherein each of the banded compartments are disposed in parallel. However, Bidhendi discloses a plurality of dividers (13) to separate each of a plurality of separate banded compartments (Figure 1) so that a weighted material (12) is distributed within each of the banded compartments (Para. 23); wherein the plurality of dividers comprise stitches (13, Para. 23) provided between a forward panel and rear panel of the weighted material (11A & 11B, Figure 1), wherein the banded compartments each extend along a length of the weighted component (Figure 1) and wherein each of the banded compartments are disposed in parallel (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to stitch dividers with banded parallel compartments, as taught by Bidhendi, in order to prevent shifting of weighted material.
Regarding Claim 3, Sanker does not specifically disclose the weighted material comprises a plurality of micro-beads made of a glass composition. However, DeMarie discloses weighted material comprising a plurality of micro-beads made of a glass composition which can be made from various combination of various pulverized minerals (Para. 47).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the glass beads as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use, for the purpose of creating beads. In other words, using the glass composition claimed would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 4, the combination of Sanker, DeMarie, and Bidhendi disclose the front cover component is composed of a first material (the layer of 4) and the rear cover component is composed of a second material (the layer of 9), and wherein the first material and the second material are different materials (each layer is made of a different material since each layer is separate from the other).
Regarding Claim 7, Sanker discloses a first strap component (11) attached to the sleep mask cover at a first side of the sleep mask cover (Figure 4); and a second strap component (12) attached to the sleep mask cover at a second side of the sleep mask cover opposite the first side (Figures 4).  
Regarding Claim 9, Sanker discloses the weighted component has a similar size and shape as the sleep mask cover (Figures 1-4).
Regarding Claim 10, Sanker does not specifically disclose the weighted material comprises beads made of glass. However, DeMarie discloses weighted material comprising beads made of glass (Para. 47). It would have been obvious to modify the weighted material of Sanker to be glass beads, as taught by DeMarie, in order to further stimulate acupressure points in the face while heating.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sanker (US 2011/0208279) in view of DeMarie (US 2017/0020767), Bidhendi (US 2019/0274454) in further view of Whitely (US 2010/0217363).
Regarding Claim 2, the combination of Sanker, DeMarie, and Bidhendi do not disclose the weighted component further comprising a thermal mask component pocket panel affixed to the rear panel of the weighted mask component configured to accommodate a thermal mask component, where the thermal mask component is configured to retain heat when the thermal mask component is introduced to a heating source. However, Whitely discloses a thermal mask component pocket panel (20) affixed to the rear panel of the weighted mask component configured to accommodate a thermal mask component (15, Figure 3). It would have been obvious to one of ordinary skill in the art to modify Sanker to include an additional pocket panel which can hold a cold mask, in order to provide the additional function of having various temperatures for the sleep mask. Whitely does not specifically disclose a thermal mask. However, it would have been obvious to one of ordinary skill in the art to experiment with heat or cold in order to provide the desired therapeutic effects. Therefore, the combination of Sanker and Whitely disclose the thermal mask component is configured to retain heat when the thermal mask component is introduced to a heating source (Sanker, Figure 2 & Whitely, Figure 3).
Claims 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sanker (US 2011/0208279) in view of DeMarie (US 2017/0020767) and Bidhendi (US 2019/0274454) in further view of Kitayama (USPN 4,872,217).
Regarding Claim 5, the combination of Sanker, DeMarie and Bidhendi do not specifically disclose a panel provided at an eye portion of the weighted component distinct from the plurality of separate banded compartments, wherein the panel contains no weighted material provided within the panel. However, Kitayama discloses a panel (3b) provided at an eye portion of the weighted component distinct from a plurality of separate banded compartments (Figures 6-9), wherein the panel contains no weighted material provided within the panel (Figures 6-9). It would have been obvious to one of ordinary skill in the before the effective filing date to modify the eye portion to include a panel with no weighted material, as taught by Kitayama, in order to prevent form stimulating the eye portion and stabilize the weighted component. 
Regarding Claim 6, the combination of Sanker, DeMarie, Bidhendi and Kitayama disclose the panel comprises two panels and the plurality of separate banded compartments containing weighted material surround the two panels (Sanker, Figures 3, DeMarie, Figure 6 & Kitayama, Figure 9).  
Claims 11-14 & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanker (US 2011/0208279) in view of DeMarie (US 2017/0020767) Kitayama (USPN 4,872,217) and Bidhendi (US 2019/0274454).
Regarding Claim 11, Sanker discloses a sleep mask (Figures 1-5), comprising: a sleep mask cover (2) comprising: a front cover component (4); and a rear cover component (9); and a weighted component (8) provided between the front cover component and the rear cover component (Figures 3 & 4), the weighted component comprising: a top portion (top, see annotated Figure 3 below) having a weighted material configured to be placed above a user's eyes (Figure 2); a bottom portion (bottom, see annotated Figure 3 below) having the weighted material configured to be placed below a user's eyes (Figure 2). Sanker does not specifically disclose the weighted component is composed of a thermally resistant material and a made of a plurality of beads. However, DeMarie discloses a weighted component (Para. 47) comprising of a plurality of beads (Para. 47) made from various materials (Para. 47) which include thermally resistant material inasmuch is understood by the examiner. It would have been obvious to one or ordinary skill in the art to modify the material of Sanker to be a thermally resistant bead material, as taught by Sanker, in order have the material which can simulate trigger points and  acupressure points in the face while heating. Sanker does not specifically disclose a middle portion between the top portion and bottom portion, the middle portion configured to be placed on a user's eyes, wherein a first section of the middle portion does not contain any weighted material.  However, Kitayama discloses a middle portion (area of 2 & 3b) between the top portion and bottom portion (Figures 6-9), the middle portion configured to be placed on a user's eyes (Figure 9), wherein a first section (section of 3b, Figure 9) of the middle portion does not contain any weighted material (Figures 6-9). It would have been obvious to one of ordinary skill in the before the effective filing date to modify the eye portion to include a middle potion with no weighted material, as taught by Kitayama, in order to prevent form stimulating the eye portion and stabilize the weighted component. Sanker does not specifically disclose the weighted material in the bottom portion is with a separate divided compartment from the weighted material in the top portion. However, DeMarie discloses weighted material in a bottom portion is with a separate divided compartment (dividers & compartments, see annotated Figure 2 below) from the weighted material in a top portion. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the separate compartments and dividers, as taught by DeMarie, in order to separate the weighted compartments for the purpose to stimulating particular pressure points.  Sanker and DeMarie do not specifically disclose a plurality of dividers  that separate a top portions, middle portion and bottom portion  such that the weighted material is distributed within the top portion, the bottom portion and a second section of the middle portion, wherein the banded compartments each extend along a length of the weighted component, wherein the plurality of dividers are parallel, and wherein the top portion, the first section of the middle portion, the second section of the middle portion, and the bottom portion are banded. However, Bidhendi discloses a plurality of dividers (13) that separate a top portions, middle portion and bottom portion (Figure 1) such that the weighted material is distributed within the top portion, the bottom portion and a second section of the middle portion (Para. 23), wherein the banded compartments each extend along a length of the weighted component (Figure 1), wherein the plurality of dividers are parallel (Figure 1), and wherein the top portion, the first section of the middle portion, the second section of the middle portion, and the bottom portion are banded (Figure 1 the portions are banded in that they are striped/rectangular/square shaped). It would have been obvious to one of ordinary skill in the art before the effective filing date to stitch dividers with banded parallel compartments, as taught by Bidhendi, in order to prevent shifting of weighted material.
Regarding Claim 12, the combination of Sanker, DeMarie, Kitayama and Bidhendi disclose two panel areas in the first section of the middle portion configured to be placed on a user's eyes, wherein the two panel areas do not contain the weighted material (Sanker, Figures 3 & Kitayama, Figure 9) and a second section (Kitayama, section of 2) of the middle portion comprises the weighted material (Sanker, Figures 3 & Kitayama, Figure 9).   
Regarding Claim 13, the combination of Sanker and Kitayama disclose the first section of the middle portion is disposed between the top portion and the second section of the middle portion, and the second section of the middle portion is disposed between the first section of the middle portion and the bottom portion (Sanker, Figures 3 & Kitayama, Figure 9 & Bidhendi, Figure). 
Regarding Claim 14, the combination of Sanker, DeMarie, Kitayama and Bidhendi disclose an opening (10) provided between the front cover component and the rear cover component, wherein the weighted component is configured to be removably inserted within the opening (Figure 3).  
Regarding Claim 16, Sanker does not specifically disclose the weighted material comprises a plurality of micro-beads made of a glass composition. However, DeMarie discloses weighted material comprising a plurality of micro-beads made of a glass composition which can be made from various combination of various pulverized minerals (Para. 47).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the glass beads as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use, for the purpose of creating beads. In other words, using the glass composition claimed would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 17, Sanker discloses a sleep mask (Figures 1-5), comprising: a sleep mask cover (2) comprising: a front cover component (4); and a rear cover component (9); the front cover component is composed of a first material (the layer of 4) and the rear cover component is composed of a second material (the layer of 9), and wherein the first material and the second material are different materials (each layer is made of a different material since each layer is separate from the other) and a weighted component (8) provided between the front cover component and the rear cover component, the weighted component comprising: a first portion having weighted material (compartments, see annotated Figure 3 below). Sanker does not specifically disclose - 32 -a second portion configured to be placed on a user's eyes, the second portion not containing any weighted material. However, Kitayama discloses - 32 -a second portion (3b) configured to be placed on a user's eyes, the second portion not containing any weighted material (Figures 6-9). It would have been obvious to one of ordinary skill in the before the effective filing date to modify the eye portion to include a second potion with no weighted material, as taught by Kitayama, in order to prevent form stimulating the eye portion and stabilize the weighted component. Sanker does not specifically disclose the first portion comprises at least a first chamber and a second chamber separated internally in the weighted material and the weighted material comprises a plurality of bead. However, DeMarie discloses a plurality of separate compartments (compartments, see annotated Figure 2 below) each of the plurality of compartments being separated internally of the weighted material (Para. 47) comprising a plurality of beads (Para. 47). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the separate compartments, as taught by DeMarie, in order to separate the weighted compartments for the purpose to stimulating particular pressure points. Also, it would have been obvious to one or ordinary skill in the art to modify the material of Sanker to be a plurality of beads, as taught by DeMarie, in order have the material which can simulate trigger points and  acupressure points in the face while heating. The combination of Sanker and DeMarie do not specifically disclose a forward panel; a rear panel; and a plurality of dividers provided between the forward panel and the rear panel and the plurality of dividers configured to prevent the weighted material in the first portion from entering the second portion, wherein the plurality of dividers are disposed parallel along a length of the weighted component, such that at least the first portion and the second portion are banded. However, Bidhendi discloses  a forward panel (11a); a rear panel (11b); and a plurality of dividers (13) provided between the forward panel and the rear panel (Figure 1) and the plurality of dividers configured to prevent a weighted material (12) in a first portion from entering a second portion (Para. 23), wherein the plurality of dividers are disposed parallel along a length of the weighted component (Figure 1), such that at least the first portion and the second portion are banded (Figure 1 the portions are banded in that they are striped/rectangular/square shaped). It would have been obvious to one of ordinary skill in the art before the effective filing date to stitch dividers, as taught by Bidhendi, in order to prevent shifting of weighted material.
Regarding Claim 18, the combination of Sanker, Kitayama, DeMarie and Bidhendi disclose the second portion comprises: at least two panel areas not containing any weighted material (Sanker, Figure 3 & Kitayama, Figure 9).  
Regarding Claim 19, Sanker does not specifically disclose the weighted material comprises a plurality of micro-beads made of a glass composition. However, DeMarie discloses weighted material comprising a plurality of micro-beads made of a glass composition which can be made from various combination of various pulverized minerals (Para. 47).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the glass beads as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use, for the purpose of creating beads. In other words, using the glass composition claimed would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 20, the combination of Sanker, Kitayama, DeMarie and Bidhendi disclose the plurality of dividers comprises three dividers (DeMarie, Figure 2 & Bidhendi, Figure 1) and the plurality of separate banded compartments comprises four separate banded compartments (Dearie, Figure 2 & Bidhendi, Figure 1).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sanker (US 2011/0208279) in view of DeMarie (US 2017/0020767) and Bidhendi (US 2019/0274454) in further view of Russell (USPN 5,628,772).
Regarding Claim 8, the combination of Sanker, DeMarie and Bidhendi do not specifically disclose a closing mechanism configured to open and close the opening, wherein the opening is provided at a top portion of the sleep mask cover between the front cover component and the rear cover component. However, Russell discloses a closing mechanism (14) configured to open and close the opening, wherein the opening is provided at a top portion of a sleep mask cover between the front cover component and the rear cover component (Figures 1-6). It would have been obvious to one of ordinary skill in the art to include a closing mechanism to the opening of Sanker, in order to provide a means of securing the heating element inside the sleep mask.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sanker (US 2011/0208279) in view of DeMarie (US 2017/0020767) and  Kitayama (USPN 4,872,217) and in further view of Russell (USPN 5,628,772).
Regarding Claim 15, Sanker nor DeMarie nor Kitayama do not specifically disclose a closing mechanism configured to open and close the opening, wherein the opening is provided at a top portion of the sleep mask cover between the front cover component and the rear cover component. However, Russell discloses a closing mechanism (14) configured to open and close the opening, wherein the opening is provided at a top portion of a sleep mask cover between the front cover component and the rear cover component (Figures 1-6). It would have been obvious to one of ordinary skill in the art to include a closing mechanism to the opening of Sanker, in order to provide a means of securing the heating element inside the sleep mask.


    PNG
    media_image1.png
    543
    734
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    356
    477
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732